Motion for stay granted upon condition that before the day of sale appellant file an undertaldng, with corporate surety, as provided by section 598 of the Civil Practice Act, conditioned for the payment of any deficiency which may occur upon the sale, with interest and costs, and all expenses chargeable against the proceeds of the sale if the judgment be affirmed or the appeal dismissed; otherwise, motion denied. Present — Lazansky, P. J., Young, Kapper, Scudder and Tompkins, JJ. Settle order on notice.